        Case 2:20-cv-00146 Document 54 Filed on 11/13/20 in TXSD Page 1 of 6
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  November 13, 2020
                           UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

JUAN A MORENO,                                 §
                                               §
          Plaintiff,                           §
VS.                                            § CIVIL ACTION NO. 2:20-CV-146
                                               §
ISAAC KWARTING, et al,                         §
                                               §
          Defendants.                          §

         ORDER ADOPTING MEMORANDA AND RECOMMENDATIONS
           AND AFFIRMING ORDERS REGARDING THE FILING FEE
              AND DENIAL OF COURT-APPOINTED COUNSEL

         The Court referred this civil rights matter to United States Magistrate Judge Julie

K. Hampton for pretrial management pursuant to 28 U.S.C. § 636(b)(1). Before this

Court are four matters, sometimes presented in repetitive and unclear filings.                  In

addressing each matter, the Court first sets forth the relevant documents and then

discusses the issues.

   I.       Relief from Filing Fees

                    Motion to Proceed In Forma Pauperis (IFP) (D.E. 2);
                    Initial Partial Filing Fee and Collection Order (D.E. 8), granting IFP
                     status, waiving the initial partial filing fee and ordering collection of
                     the remaining $350 in monthly installments from Plaintiff’s trust
                     account;
                    Second Motion to Proceed IFP (D.E. 24);
                    Order (D.E. 25) denying application (D.E. 24) as moot because relief
                     was already granted;
                    Request for free record to appeal (D.E. 39);
                    Notice of Appeal (D.E. 40, incorrectly referencing D.E. 31)
                     complaining of denial of IFP status;
1/6
       Case 2:20-cv-00146 Document 54 Filed on 11/13/20 in TXSD Page 2 of 6




                        Order (D.E. 43), construing the Notice of Appeal (D.E. 40) as a third
                         motion for IFP status and again denying it as moot; and
                        Objections (D.E. 45)1, complaining of the alleged denial to appeal
                         the IFP status to the Fifth Circuit and denial of a free record on
                         appeal.

         Because this Court referred pretrial proceedings to the Magistrate Judge pursuant

to 28 U.S.C. § 636(b)(1), Magistrate Judge Hampton had authority to rule on the request

for IFP status as a non-dispositive matter.2 Such non-dispositive matters are final unless

objections are timely filed. Fed. R. Civ. P. 72(a). Review is then available in this Court,

with Plaintiff’s burden being to show that the decision is clearly erroneous or contrary to

law. 28 U.S.C. § 636(b)(1)(A); Rule 72(a).

         As the record outlined above reflects, Plaintiff sought and was granted status to

proceed IFP. This only entitles him to proceed without prepaying the initial $50.00 filing

fee. The balance of the fee must be paid. 28 U.S.C. § 1915(b). However, Plaintiff

objects on three grounds. He seeks further relief in the form of an exemption from the

$350.00 balance of his filing fee, he objects that he has been denied a Fifth Circuit appeal

of the matter, and he objects that he has not received a free record on which to appeal

issues to the Fifth Circuit. The objections have no merit.



1
   Plaintiff filed two nearly identical sets of objections. The first, D.E. 45, is presented in the context of the District
Court’s referral of pretrial management to the Magistrate Judge pursuant to 28 U.S.C. § 636(b) and Federal Rule of
Civil Procedure 72(b). The second, D.E. 46, is presented as if the parties had consented to submit the entire case to
the Magistrate Judge under 28 U.S.C. § 636(c) and Rules 73(d) and 75 (abrogated) or seeking withdrawal of the
reference to the Magistrate Judge. The parties did not consent under § 636(c) and Plaintiff states no basis for the
withdrawal of any reference. Therefore, the Court considers only the objections as stated in D.E. 45.
2
   The statutory exceptions to the magistrate judge’s power to enter a definitive ruling include the following matters:
a motion for injunctive relief, for judgment on the pleadings, for summary judgment, to dismiss or quash an
indictment or information made by the defendant, to suppress evidence in a criminal case, to dismiss or to permit
maintenance of a class action, to dismiss for failure to state a claim upon which relief can be granted, and to
involuntarily dismiss an action. 28 U.S.C. § 636(b)(1)(A).
2/6
      Case 2:20-cv-00146 Document 54 Filed on 11/13/20 in TXSD Page 3 of 6




         The Magistrate Judge ruled that Plaintiff has received all the relief that IFP status

provides. Plaintiff’s submissions since then have only repeated the evidence on which he

was granted IFP status and the relief that has already been granted. He has failed to

provide any authority for the proposition that IFP status allows him to avoid paying the

balance of his fee as required by 28 U.S.C. § 1915(b). For this reason, he has failed to

sustain his burden on review and the Court OVERRULES his objection and AFFIRMS

the Magistrate Judge’s Orders (D.E. 8, 25).

         Because any appeal of the Magistrate Judge’s Order is first directed to the District

Court’s jurisdiction, Plaintiff’s notice of appeal (D.E. 40) invoked only this Court’s

review. While the Magistrate Judge incorrectly construed it as a third motion for IFP

status, Plaintiff has not been denied review by the Fifth Circuit Court of Appeals as he

suggests in his objections (D.E. 45, 46). And because he has not yet appealed the matter

to the Fifth Circuit, he has not been denied a free record in that regard. The Court thus

OVERRULES Plaintiff’s objections that this Court or the Magistrate Judge denied him

his appellate remedies and his record as an IFP appellant. Plaintiff remains free to

properly invoke those remedies pursuant to the rules of civil and appellate procedure.

   II.      Court-Appointed Counsel

                    Plaintiff’s Motion for Appointment of Counsel (D.E. 21);
                    Magistrate Judge’s Order denying motion (D.E. 26);
                    Plaintiff’s objection to the Order denying motion, docketed three
                     times—
                          o as an objection to the Order (D.E. 30),
                          o as a notice of appeal to the Fifth Circuit, later corrected as
                            having been incorrectly docketed (D.E. 31), and
3/6
      Case 2:20-cv-00146 Document 54 Filed on 11/13/20 in TXSD Page 4 of 6




                         o as an appeal to the District Court (D.E. 33);
                  District Court’s Order (D.E. 44) overruling Plaintiff’s objections;
                   and
                  Plaintiff’s objections to the denial of an appeal of the matter to the
                   Fifth Circuit (D.E. 45).

       As the record outlined above reflects, Plaintiff requested court-appointed counsel.

The Magistrate Judge denied the request and, on review, this Court overruled Plaintiff’s

objections and affirmed the denial of the request. D.E. 44. Plaintiff objects to having

been denied an appeal of this matter to the Fifth Circuit (D.E. 45, 46), but he has not yet

invoked such an appeal according to the rules of civil and appellate procedure. The

objection is OVERRULED.

   III.   Defendants’ Motion to Dismiss

                  Motion to Dismiss (D.E. 35); and
                  Memorandum and Recommendation (M&R)                         (D.E.    42),
                   recommending denial of the motion to dismiss.

       With respect to a dispositive matter, including a motion for involuntary dismissal,

a magistrate judge issues a memorandum and recommendation setting out the findings of

fact and conclusions of law intended to support the district judge’s ruling. 28 U.S.C.

§ 636(b)(1)(B), (C); Fed. R. Civ. P. 72(b). By statute, the parties have fourteen days to

object to a memorandum and recommendation. 28 U.S.C. § 636(b)(1)(C); see also, Fed.

R. Civ. P. 72(b). Thereafter, the district court adopts, rejects, or modifies the findings of

fact and conclusions of law in the memorandum and recommendation and issues a final

ruling. The district court must take the final step on dispositive matters and issue the


4/6
      Case 2:20-cv-00146 Document 54 Filed on 11/13/20 in TXSD Page 5 of 6




order under its own authority, regardless of whether objections are filed.          See §

636(b)(1)(C); Fed. R. Civ. P. 72(b).

         Pursuant to this procedure, Magistrate Judge Hampton issued her Memorandum

and Recommendation to Deny the Office of the Attorney General’s Motion to Dismiss

(D.E. 42). The motion (D.E. 35) was based on the three strikes rule by which a plaintiff

may be denied the right to proceed IFP due to three prior frivolous filings.           The

Magistrate Judge determined that two of the three cases on which the motion relied for

three strikes were not, in fact, strikes as defined by the law. Thus, the Magistrate Judge

recommends denying the motion.

         Despite notice and an opportunity to object to the Memorandum and

Recommendation (D.E. 42), no objections were timely filed. See Fed. R. Civ. P. 72(b);

28 U.S.C. § 636(b)(1); General Order No. 2002-13. After due consideration, the Court is

satisfied that there is no clear error on the face of the record and accepts the magistrate

judge’s memorandum and recommendation. Guillory v. PPG Industries, Inc., 434 F.3d

303, 308 (5th Cir. 2005) (citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996)). The M&R is adopted as the Court’s own findings of fact and

conclusions of law and the motion to dismiss (D.E. 35) is DENIED.

   IV.      Plaintiff’s Motion for Summary Judgment

                   Motion for Summary Judgment (D.E. 34);
                   M&R (D.E. 37), recommending denial of summary judgment
                    without prejudice as premature; and
                   Objections to the M&R (D.E. 45).


5/6
      Case 2:20-cv-00146 Document 54 Filed on 11/13/20 in TXSD Page 6 of 6




       Plaintiff filed a motion for summary judgment suggesting that he is entitled to

judgment on the merits of his claims. The Magistrate Judge, in her M&R, disagreed

because many Defendants have not been served, no Defendants have answered or filed

responsive pleadings, no scheduling order has been issued, and no party has had an

opportunity to conduct discovery. The M&R recommends that the summary judgment

motion be denied as premature.

       Plaintiff’s objections (D.E. 45, 46) contain a discussion of the merits of his

motion, but do not address the operative holding that the motion is premature. After due

consideration, the Court agrees with the M&R’s findings of fact and conclusions of law

demonstrating that Plaintiff’s motion is premature. The motion for summary judgment is

DENIED WITHOUT PREJUDICE. Plaintiff may reassert his motion after Defendants

have been served, answered or responded to the complaint, and have had an opportunity

to conduct discovery.

       ORDERED this 13th day of November, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




6/6
